Citation Nr: 9917781	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from November 1944 to 
May 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


REMAND

The veteran participated in a hearing before a member of the 
Board in December 1998.  Unfortunately, the tape recording of 
the hearing was damaged and a transcript of that hearing 
could not be produced.  As a result of this occurrence, the 
veteran was contacted via letter asking him whether he wanted 
to attend another hearing.  Letter from the Board, March 11, 
1999.  The veteran was given 30 days to respond, and if he 
did not respond, an assumption was made that the veteran 
still wished to appear before a member of the Board at the 
RO.  The veteran did not respond, and it is therefore assumed 
that the veteran desires another hearing before a Board 
member.  In light of this, the case is REMANDED:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the governing procedures for scheduling 
such hearings.  The case should then be 
returned to the Board, if in order, after 
completion of the necessary procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









